Exhibit 10.02

 

EXECUTION COPY

 

SECURITY AGREEMENT

 

SECURITY AGREEMENT dated as of September 2, 2010, between American Lithium
Minerals Inc., a corporation duly organized and validly existing under the laws
of Nevada (the “Grantor”), and 2245393 Ontario Inc., a corporation duly
organized and validly existing under the laws of Ontario (the “Secured Party”).

 

WITNESSETH

 

WHEREAS, the Secured Party has agreed to advance credit in the principal amount
of US$750,000.00 as evidenced by the secured senior convertible promissory note,
dated of even date herewith and due August 31, 2015 (the “Note”) and may in the
future lend other amounts to the Grantor,

 

WHEREAS, to induce the Secured Party to advance such credit and for other good
and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the Grantor has agreed to grant a continuing security interest in
and to the Collateral (as hereinafter defined) in order to secure the prompt and
complete payment, observance and performance of the Secured Obligations (as
hereinafter defined),

 

Accordingly, the parties hereto agree as follows:

 

Section 1.  Definitions, Etc.

 

1.01         Certain Uniform Commercial Code Terms.  As used herein, the terms
“Accession”, “Account”, “As-Extracted Collateral”, “Chattel Paper”, “Commodity
Account”, “Commodity Contract”, “Deposit Account”, “Document”, “Electronic
Chattel Paper”, “Equipment”, “Fixture”, “General Intangible”, “Goods”,
“Instrument”, “Inventory”, “Investment Property”, “Letter-of-Credit Right”,
“Payment Intangible”, “Proceeds”, “Promissory Note”, “Software” and “Tangible
Chattel Paper” have the respective meanings set forth in Article 9 of the UCC,
and the terms “Certificated Security”, “Entitlement Holder”, “Financial Asset”,
“Instruction”, “Securities Account”, “Security”, “Security Certificate”,
“Security Entitlement” and “Uncertificated Security” have the respective
meanings set forth in Article 8 of the [NY][Nevada]UCC.

 

--------------------------------------------------------------------------------


 

1.02         Additional Definitions.  In addition, as used herein:

 

“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking of, such property for which
such Person or any of its subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation.

 

“Collateral” has the meaning assigned to such term in Section 3.

 

“Copyright Collateral” means all Copyrights of the Grantor, whether now owned or
hereafter acquired by the Grantor, including each Copyright identified in
Annex 4.

 

“Copyrights” means all copyrights, copyright registrations and applications for
copyright registrations, including all renewals and extensions thereof, all
rights to recover for past, present or future infringements thereof and all
other rights whatsoever accruing thereunder or pertaining thereto.

 

“Credit Documents” means collectively, this Agreement and the Note and any
document or instrument providing for the grant of a lien upon any property of
the Grantor as security for the Secured Obligations.

 

“Default” means an “Event of Default” as defined in the Note.

 

“Financial Accommodation” means the Note and any amendments, restatements,
modifications thereof.

 

“Foreign Subsidiary” means any subsidiary of the Grantor with respect to which
the Secured Party determines that a pledge of more than 66-2/3% of the total
number of shares of voting stock of such subsidiary would result in material
adverse tax consequences under Section 956 of the Code.

 

“Intellectual Property” means, collectively, all Copyright Collateral, all
Patent Collateral and all Trademark Collateral, together with (a) all
inventions, processes, production methods, proprietary information, know-how and
trade secrets; (b) all licenses or user or other agreements granted to the
Grantor with respect to any of the foregoing, in each case whether now or
hereafter owned or used; (c) all information, customer lists, identification of
suppliers, data, plans, blueprints, specifications, designs, drawings, recorded
knowledge, surveys, engineering reports, test reports, manuals, materials
standards, processing standards, performance standards, catalogs, computer and
automatic machinery software and programs; (d) all field repair data, sales data
and other information relating to sales or service of products now or hereafter
manufactured; (e) all accounting information and all media in which or on which
any information or

 

2

--------------------------------------------------------------------------------


 

knowledge or data or records may be recorded or stored and all computer programs
used for the compilation or printout of such information, knowledge, records or
data; (f) all licenses, consents, permits, variances, certifications and
approvals of governmental agencies now or hereafter held by the Grantor; and
(g) all causes of action, claims and warranties now or hereafter owned or
acquired by the Grantor in respect of any of the items listed above.

 

“Issuers” means, collectively (a) any Person that shall at any time be a
subsidiary of the Grantor, and (b) the issuer of any equity securities hereafter
owned by the Grantor.

 

“Mineral Interests” mean all mineral estates, mineral claims under state law,
patented and unpatented federal lode, placer and millsite mining claims, mining
leases, surface and subsurface leases, licenses, subleases, sublicenses, royalty
interests, overriding royalty interests, production payment interests, net
profit interests, net smelter return interests, joint venture agreements and
other rights in mineral estates, ore bodies or production, and any other
interests associated with the real property or rights to real property of
Borrower described on Annex 9;

 

“Motor Vehicles” means motor vehicles, tractors, trailers and other like
property, if the title thereto is governed by a certificate of title or
ownership.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Nevada.

 

“Patent Collateral” means all Patents of the Grantor, whether now owned or
hereafter acquired by the Grantor, including each Patent identified in Annex 5,
and all income, royalties, damages and payments now or hereafter due and/or
payable under or with respect thereto.

 

“Patents” means all patents and patent applications, including the inventions
and improvements described and claimed therein together with the reissues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof, all income, royalties, damages and payments now or hereafter due and/or
payable with respect thereto, all damages and payments for past or future
infringements thereof and rights to sue therefor, and all rights corresponding
thereto throughout the world.

 

“Person” means any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government (or any agency, instrumentality or political
subdivision thereof).

 

“Pledged Shares” means, collectively(i) all Shares of any Issuer hereafter owned
by the Grantor, together in each case with (a) all certificates representing the
same, (b) all

 

3

--------------------------------------------------------------------------------


 

shares, securities, moneys or other property representing a dividend on or a
distribution or return of capital on or in respect of the Pledged Shares, or
resulting from a split-up, revision, reclassification or other like change of
the Pledged Shares or otherwise received in exchange therefor, and any warrants,
rights or options issued to the holders of, or otherwise in respect of, the
Pledged Shares, and (c) without prejudice to any provision of any of the Credit
Documents prohibiting any merger or consolidation by an Issuer, all Shares of
any successor entity of any such merger or consolidation.

 

“Secured Obligations” means, collectively, the obligations of the Grantor to the
Secured Party in respect of the principal of and interest due on the Note or in
respect of any Financial Accommodation from time to time made available by the
Secured Party to the Grantor, together with in each case interest thereon and
expenses related thereto, including any interest or expenses accruing or arising
after the commencement of any case with respect to the Grantor under the United
States Bankruptcy Code or any other bankruptcy or insolvency law (whether or not
such interest or expenses are allowed or allowable as a claim in whole or in
part in such case).

 

“Shares” means shares of capital stock of a corporation, limited liability
company interests, partnership interests and other ownership or equity interests
of any class in any Person.

 

“Trademark Collateral” means all Trademarks of the Grantor, whether now owned or
hereafter acquired by the Grantor, including each Trademark identified in
Annex 6, together, in each case, with the product lines and goodwill of the
business connected with the use of, and symbolized by, each such trade name,
trademark and service mark.  Notwithstanding the foregoing, the Trademark
Collateral does not and shall not include any Trademark that would be rendered
invalid, abandoned, void or unenforceable by reason of its being included as
part of the Trademark Collateral.

 

“Trademarks” means all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including all renewals of trademark and service mark
registrations, all rights to recover for all past, present and future
infringements thereof and all rights to sue therefor, and all rights
corresponding thereto throughout the world.

 

Section 2.  Representations and Warranties.  The Grantor represents and warrants
to the Secured Party that:

 

2.01         Organizational Matters; Enforceability, Etc.  The Grantor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.  The execution, delivery and performance of
this Agreement, and the grant of the

 

4

--------------------------------------------------------------------------------


 

security interests pursuant hereto, (a) are within the Grantor’s powers and have
been duly authorized by all necessary corporate or other action, (b) do not
require any consent or approval of, registration or filing with, or any other
action by, any governmental authority or court, except for (i) such as have been
obtained or made and are in full force and effect, (ii) filings and recordings
in respect of the security interests created pursuant hereto, and (iii) filings
which are required or reasonably prudent pursuant to federal or state securities
laws or applicable stock exchanges rules, (c) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Grantor or any order of any governmental authority or court binding upon the
Grantor or its property, (d) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Grantor or any of its
assets, or give rise to a right thereunder to require any payment to be made by
any such person, and (e) except for the security interests created pursuant
hereto, will not result in the creation or imposition of any lien, charge or
encumbrance on any asset of the Grantor.

 

This Agreement has been duly executed and delivered by the Grantor and
constitutes, a legal, valid and binding obligation of the Grantor, enforceable
against the Grantor in accordance with its terms, except as such enforceability
may be limited by (a) bankruptcy, insolvency, reorganization, moratorium or
similar laws of general applicability affecting the enforcement of creditors’
rights and (b) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

Neither the Grantor nor any of its subsidiaries is (a) an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940 or (b) a “holding company” as defined in, or subject to regulation under,
the Public Utility Holding Company Act of 1935.

 

2.02         Title.  The Grantor is the sole beneficial owner of the Collateral
and no lien exists upon the Collateral (and no right or option to acquire the
same exists in favor of any other Person) other than the security interest
created or provided for herein, which security interest constitutes a valid
first and prior perfected lien on the Collateral.

 

2.03         Names, Etc.  The full and correct legal name, type of organization,
jurisdiction of organization, organizational ID number (if applicable) and
mailing address of the Grantor as of the date hereof are correctly set forth in
Annex 1.  Said Annex 1 correctly specifies (a) the place of business of the
Grantor or, if the Grantor has more than one place of business, the location of
the chief executive office of the Grantor,  and (b) each location where any
financing statement naming the Grantor as debtor is currently on file.

 

2.04         Changes in Circumstances.  The Grantor has not (a) within the
period of four months prior to the date hereof, changed its location (as defined
in Section 9-307 of the UCC), (b) except as specified in Annex 1, heretofore
changed its name, or (c) except as specified in Annex 2, heretofore become a
“new debtor” (as defined in Section 9-102(a)(56) of the UCC)

 

5

--------------------------------------------------------------------------------


 

with respect to a currently effective security agreement previously entered into
by any other Person.

 

2.05         Pledged Shares.  The Grantor has no subsidiaries and owns no equity
securities of any Person as of the date hereof.

 

2.06         Promissory Notes.  Annex 3 sets forth a complete and correct list
of all Promissory Notes (other than any held in a Securities Account referred to
in Annex 7) held by the Grantor on the date hereof.

 

2.07         Intellectual Property.  Annexes 4, 5 and 6, respectively, set forth
a complete and correct list of all copyright registrations, patents, patent
applications, trademark registrations and trademark applications owned by the
Grantor on the date hereof (or, in the case of any supplement to said
Annexes 4, 5 and 6, effecting a pledge thereof, as of the date of such
supplement).

 

Except pursuant to licenses and other user agreements entered into by the
Grantor in the ordinary course of business that are listed in said Annexes 4, 5
and 6 (including as supplemented by any supplement effecting a pledge thereof),
the Grantor has done nothing to authorize or enable any other Person to use any
Copyright, Patent or Trademark listed in said Annexes 4, 5 and 6 (as so
supplemented), and all registrations listed in said Annexes 4, 5 and 6 (as so
supplemented) are, except as noted therein, in full force and effect.

 

To the Grantor’s knowledge, (i) except as set forth in said Annexes 4, 5 and 6
(as supplemented by any supplement effecting a pledge thereof), there is no
violation by others of any right of the Grantor with respect to any Copyright,
Patent or Trademark listed in said Annexes 4, 5 and 6 (as so supplemented),
respectively, and (ii) the Grantor is not infringing in any respect upon any
Copyright, Patent or Trademark of any other Person; and no proceedings alleging
such infringement have been instituted or are pending against the Grantor  and
no written claim against the Grantor has been received by the Grantor, alleging
any such violation, except as may be set forth in said Annexes 4, 5 and 6 (as so
supplemented).

 

The Grantor does not own any Trademarks registered in the United States of
America to which the last sentence of the definition of Trademark Collateral
applies.

 

2.08         Deposit Accounts and Securities Accounts.  Annex 7 sets forth a
complete and correct list of all Deposit Accounts, Securities Accounts and
Commodity Accounts of the Grantor on the date hereof.

 

2.09         Commercial Tort Claims.  Annex 8 sets forth a complete and correct
list of all commercial tort claims of the Grantor in existence on the date
hereof.

 

6

--------------------------------------------------------------------------------


 

2.10         Fair Labor Standards Act.  Any goods now or hereafter produced by
the Grantor or any of its subsidiaries included in the Collateral have been and
will be produced in compliance with the requirements of the Fair Labor Standards
Act, as amended.

 

Section 3.  Collateral.  As collateral security for the payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, the Grantor hereby pledges and grants to the Secured Party as
hereinafter provided a security interest in all of the Grantor’s right, title
and interest in, to and under the following property, in each case whether
tangible or intangible, wherever located, and whether now owned by the Grantor
or hereafter acquired and whether now existing or hereafter coming into
existence; (all of the property described in this Section 3 excluding  being
collectively referred to herein as “Collateral”):

 

(a)           all Accounts:

 

(b)           all As-Extracted Collateral;

 

(c)           all Chattel Paper;

 

(d)           all Deposit Accounts;

 

(e)           all Documents;

 

(f)            all Equipment;

 

(g)           all Fixtures;

 

(h)           all General Intangibles;

 

(i)            all Goods not covered by the other clauses of this Section 3;

 

(j)            the Pledged Shares;

 

(k)           all Instruments, including all Promissory Notes;

 

(l)            all Intellectual Property;

 

(m)          all Inventory;

 

(n)           all Investment Property not covered by other clauses of this
Section 3, including all Securities, all Securities Accounts and all Security
Entitlements with respect thereto and Financial Assets carried therein, and all

 

7

--------------------------------------------------------------------------------


 

Commodity Accounts and Commodity Contracts;

 

(o)           all Letter-of-Credit Rights;

 

(p)           all commercial tort claims, as defined in Section 9-102(a)(13) of
the UCC, arising out of the events described in Annex 8;

 

(q)           all other tangible and intangible personal property whatsoever of
the Grantor;

 

(r)            all Mineral Interests; and

 

(s)           all Proceeds of any of the Collateral, all Accessions to and
substitutions and replacements for, any of the Collateral, and all offspring,
rents, profits and products of any of the Collateral, and, to the extent related
to any Collateral, all books, correspondence, credit files, records, invoices
and other papers (including all tapes, cards, computer runs and other papers and
documents in the possession or under the control of the Grantor or any computer
bureau or service company from time to time acting for the Grantor),

 

IT BEING UNDERSTOOD, HOWEVER, that (A) in the case of any of the foregoing that
consists of general or limited partnership interests in a general or limited
partnership, the security interest hereunder shall be deemed to be created only
to the maximum extent permitted under the applicable organizational instrument
pursuant to which such partnership is formed, (B) in no event shall the security
interest granted under this Section 3 attach to any lease, license, contract,
property rights or agreement to which the Grantor is a party (or to any of its
rights or interests thereunder) if the grant of such security interest would
constitute or result in either (i) the abandonment, invalidation or
unenforceability of any right, title or interest of the Grantor therein or
(ii) in a breach or termination pursuant to the terms of, or a default under,
any such lease, license, contract, property rights or agreement (other than to
the extent that any such term would be rendered ineffective by Section 9-406,
9-407, 9-408 or 9-409 of the Uniform Commercial Code as in effect in the
relevant jurisdiction), and  (C) the security interest created hereby in Shares
constituting voting stock of any Issuer that is a Foreign Subsidiary shall be
limited to that portion of such voting stock that does not exceed 65% of the
aggregate issued and outstanding voting stock of such Issuer.

 

Section 4.  Further Assurances; Remedies.  In furtherance of the grant of the
security interest pursuant to Section 3, the Grantor hereby agrees with the
Secured Party as follows:

 

8

--------------------------------------------------------------------------------


 

4.01         Delivery and Other Perfection.  The Grantor shall promptly from
time to time give, execute, deliver, file, record, authorize or obtain all such
financing statements, continuation statements, notices, instruments, documents,
agreements or consents or other papers as may be necessary or desirable in the
judgment of the Secured Party to create, preserve, perfect, maintain the
perfection of or validate the security interest granted pursuant hereto or to
enable the Secured Party to exercise and enforce its rights hereunder with
respect to such security interest, and without limiting the foregoing, shall:

 

(a)           if any of the Pledged Shares, Investment Property or Financial
Assets constituting part of the Collateral are received by the Grantor,
forthwith (x) deliver to the Secured Party the certificates or instruments
representing or evidencing the same, duly endorsed in blank or accompanied by
such instruments of assignment and transfer in such form and substance as the
Secured Party may reasonably request, all of which thereafter shall be held by
the Secured Party, pursuant to the terms of this Agreement, as part of the
Collateral and (y) take such other action as the Secured Party may reasonably
deem necessary or appropriate to duly record or otherwise perfect the security
interest created hereunder in such Collateral;

 

(b)           promptly from time to time deliver to the Secured Party any and
all Instruments constituting part of the Collateral, endorsed and/or accompanied
by such instruments of assignment and transfer in such form and substance as the
Secured Party may request; provided that (other than in the case of the
promissory notes described in Annex 3 (Part B)) so long as no Default shall have
occurred and be continuing, the Grantor may retain for collection in the
ordinary course any Instruments received by the Grantor in the ordinary course
of business and the Secured Party shall, promptly upon request of the Grantor,
make appropriate arrangements for making any Instrument delivered by the Grantor
available to the Grantor for purposes of presentation, collection or renewal
(any such arrangement to be effected, to the extent requested by the Secured
Party, against trust receipt or like document);

 

(c)           promptly from time to time enter into such control agreements,
each in form and substance reasonably acceptable to the Secured Party, as may be
required to perfect the security interest created hereby in any and all Deposit
Accounts, Investment Property, Electronic Chattel Paper and Letter-of-Credit
Rights, and will promptly furnish to the Secured Party true copies thereof;

 

(d)           promptly from time to time upon the request of the Secured Party,
execute and deliver such short-form security agreements as the Secured Party may
reasonably deem necessary or desirable to protect the interests of the Secured
Party in respect of that portion of the Collateral consisting of Intellectual
Property;

 

9

--------------------------------------------------------------------------------


 

(e)           promptly upon request of the Secured Party, cause the Secured
Party to be listed as the lienholder on any certificate of title or ownership
covering any Motor Vehicle (other than Motor Vehicles constituting Inventory)
and within 120 days of such request deliver evidence of the same to the Secured
Party;

 

(f)            keep full and accurate books and records relating to the
Collateral, and stamp or otherwise mark such books and records in such manner as
the Secured Party may reasonably require in order to reflect the security
interests granted by this Agreement; and

 

(g)           permit representatives of the Secured Party, upon reasonable
notice, at any time during normal business hours to inspect and make abstracts
from its books and records pertaining to the Collateral, and permit
representatives of the Secured Party to be present at the Grantor’s place of
business to receive copies of communications and remittances relating to the
Collateral, and forward copies of any notices or communications received by the
Grantor with respect to the Collateral, all in such manner as the Secured Party
may require.

 

4.02         Other Financing Statements or Control.  The Grantor shall not
(a) file or suffer to be on file, or authorize or permit to be filed or to be on
file, in any jurisdiction, any financing statement or like instrument with
respect to any of the Collateral in which the Secured Party is not named as the
sole secured party, or (b) cause or permit any Person other than the Secured
Party to have “control” (as defined in Section 9-104, 9-105, 9-106 or 9-107 of
the NYUCC) of any Deposit Account, Electronic Chattel Paper, Investment Property
or Letter-of-Credit Right constituting part of the Collateral.

 

4.03         Preservation of Rights.  The Secured Party shall not be required to
take steps necessary to preserve any rights against prior parties to any of the
Collateral.

 

4.04         Special Provisions Relating to Certain Collateral.

 

(a)           Pledged Shares.

 

(i)            So long as no Default shall have occurred and be continuing, the
Grantor shall have the right to exercise all voting, consensual and other powers
of ownership pertaining to the Pledged Shares, provided that the Grantor agrees
that it will not vote the Pledged Shares in any manner that is inconsistent with
the terms of this Agreement; and the Secured Party shall execute and deliver to
the Grantor or cause to be executed and delivered to the Grantor all such
proxies, powers of attorney, dividend and other orders, and all such
instruments, without recourse, as the Grantor may reasonably request for the
purpose of enabling the Grantor to exercise the rights and powers that it is
entitled to exercise pursuant to this Section 4.04(a)(ii).

 

10

--------------------------------------------------------------------------------


 

(ii)           Unless and until a Default shall have occurred and be continuing,
the Grantor shall be entitled to receive and retain any dividends, distributions
or proceeds on the Pledged Shares paid in cash out of earned surplus.

 

(iii)          If a Default shall have occurred and be continuing, whether or
not the Secured Party exercises any available right to declare any Secured
Obligations due and payable or seeks or pursues any other relief or remedy
available to it under applicable law or under this Agreement, the Credit
Documents or any other agreement relating to such Secured Obligation, all
dividends and other distributions on the Pledged Shares shall be paid directly
to the Secured Party and, if the Secured Party shall so request in writing, the
Grantor agrees to execute and deliver to the Secured Party appropriate
additional dividend, distribution and other orders and documents to that end,
provided that if such Default is cured, any such dividend or distribution
theretofore paid to the Secured Party shall, upon request of the Grantor (except
to the extent theretofore applied to the Secured Obligations), be returned by
the Secured Party to the Grantor.

 

(b)           Intellectual Property.

 

(i)            For the purpose of enabling the Secured Party to exercise rights
and remedies under Section 4.05 at such time as the Secured Party shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, the Grantor hereby grants to the Secured Party, to the extent
assignable, an irrevocable, non-exclusive license (exercisable without payment
of royalty or other compensation to the Grantor) to use, assign, license or
sublicense any of the Intellectual Property now owned or hereafter acquired by
the Grantor, wherever the same may be located, including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof.

 

(ii)           Notwithstanding anything contained herein to the contrary, so
long as no Default shall have occurred and be continuing, the Grantor will be
permitted to exploit, use, enjoy, protect, license, sublicense, assign, sell,
dispose of or take other actions with respect to the Intellectual Property in
the ordinary course of the business of the Grantor.  In furtherance of the
foregoing, so long as no Default shall have occurred and be continuing, the
Secured Party shall from time to time, upon the request of the Grantor, execute
and deliver any instruments, certificates or other documents, in the form so
requested, that the Grantor shall have certified are appropriate in its judgment
to allow it to take any action permitted above (including relinquishment of the
license provided pursuant to clause (i) immediately above as to any specific
Intellectual Property).  Further, upon the payment in full of all of the Secured
Obligations and the expiration and termination of all obligations of the Secured
Party to make available any Financial Accommodation to the Grantor, or earlier
expiration of this Agreement or release of the

 

11

--------------------------------------------------------------------------------


 

Collateral, the Secured Party shall grant back to the Grantor the license
granted pursuant to clause (i) immediately above.  The exercise of rights and
remedies under Section 4.05 by the Secured Party shall not terminate the rights
of the holders of any licenses or sublicenses theretofore granted by the Grantor
in accordance with the first sentence of this clause (ii).

 

(c)           Chattel Paper.  The Grantor will (i) deliver to the Secured Party
each original of each item of Chattel Paper at any time constituting part of the
Collateral, and (ii) cause each such original and each copy thereof to bear a
conspicuous legend, in form and substance reasonably satisfactory to the Secured
Party, indicating that such Chattel Paper is subject to the security interest
granted hereby and that purchase of such Chattel Paper by a Person other than
the Secured Party without the consent of the Secured Party would violate the
rights of the Secured Party.

 

4.05         Remedies.

 

(a)           Rights and Remedies Generally upon Default.  If a Default shall
have occurred and is continuing, the Secured Party shall have all of the rights
and remedies with respect to the Collateral of a secured party under the UCC
(whether or not the Uniform Commercial Code is in effect in the jurisdiction
where the rights and remedies are asserted) and such additional rights and
remedies to which a secured party is entitled under the laws in effect in any
jurisdiction where any rights and remedies hereunder may be asserted, including
the right, to the fullest extent permitted by law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if the
Secured Party were the sole and absolute owner thereof (and the Grantor agrees
to take all such action as may be appropriate to give effect to such right); and
without limiting the foregoing:

 

(i)            the Secured Party in its discretion may, in its name or in the
name of the Grantor or otherwise, demand, sue for, collect or receive any money
or other property at any time payable or receivable on account of or in exchange
for any of the Collateral, but shall be under no obligation to do so;

 

(ii)           the Secured Party may make any reasonable compromise or
settlement deemed desirable with respect to any of the Collateral and may extend
the time of payment, arrange for payment in installments, or otherwise modify
the terms of, any of the Collateral;

 

(iii)          the Secured Party may require the Grantor to notify (and the
Grantor hereby authorizes the Secured Party to so notify) each account debtor in
respect of any Account, Chattel Paper or General Intangible, and each obligor on
any Instrument, constituting part of the Collateral that such Collateral has
been assigned to the Secured Party hereunder, and to instruct that any payments
due or to become due in respect of

 

12

--------------------------------------------------------------------------------


 

such Collateral shall be made directly to the Secured Party or as it may direct
(and if any such payments, or any other Proceeds of Collateral, are received by
the Grantor they shall be held in trust by the Grantor for the benefit of the
Secured Party and as promptly as possible remitted or delivered to the Secured
Party for application as provided herein);

 

(iv)          the Secured Party may require the Grantor to assemble the
Collateral at such place or places, reasonably convenient to the Secured Party
and the Grantor, as the Secured Party may direct;

 

(v)           the Secured Party may require the Grantor to cause the Pledged
Shares to be transferred of record into the name of the Secured Party or its
nominee (and the Secured Party agrees that if any of such Pledged Shares is
transferred into its name or the name of its nominee, the Secured Party will
thereafter promptly give to the Grantor copies of any notices and communications
received by it with respect to such Pledged Shares); and

 

(vi)          the Secured Party may sell, lease, assign or otherwise dispose of
all or any part of the Collateral, at such place or places as the Secured Party
deems best, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required by applicable statute and
cannot be waived), and the Secured Party or anyone else may be the purchaser,
lessee, assignee or recipient of any or all of the Collateral so disposed of at
any public sale (or, to the extent permitted by law, at any private sale) and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise), of
the Grantor, any such demand, notice and right or equity being hereby expressly
waived and released.  In the event of any sale, assignment, or other disposition
of any of the Trademark Collateral, the goodwill connected with and symbolized
by the Trademark Collateral subject to such disposition shall be included.  The
Secured Party may, without notice or publication, adjourn any public or private
sale or cause the same to be adjourned from time to time by announcement at the
time and place fixed for the sale, and such sale may be made at any time or
place to which the sale may be so adjourned.

 

The Proceeds of each collection, sale or other disposition under this
Section 4.05, including by virtue of the exercise of any license granted to the
Secured Party in Section 4.04(b), shall be applied in accordance with
Section 4.09.

 

(b)           Certain Securities Act Limitations.  The Grantor recognizes that,
by reason of certain prohibitions contained in the Securities Act of 1933, as
amended, and applicable state securities laws, the Secured Party may be
compelled, with respect to any sale of all or any part of the Collateral, to
limit purchasers to those who will agree, among other things, to acquire the

 

13

--------------------------------------------------------------------------------


 

Collateral for their own account, for investment and not with a view to the
distribution or resale thereof.  The Grantor acknowledges that any such private
sales may be at prices and on terms less favorable to the Secured Party than
those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner and that the
Secured Party shall have no obligation to engage in public sales and no
obligation to delay the sale of any Collateral for the period of time necessary
to permit the issuer thereof to register it for public sale.

 

(c)           Notice.  The Grantor agrees that to the extent the Secured Party
is required by applicable law to give reasonable prior notice of any sale or
other disposition of any Collateral, ten business days’ notice shall be deemed
to constitute reasonable prior notice.

 

4.06         Deficiency.  If the proceeds of sale, collection or other
realization of or upon the Collateral pursuant to Section 4.05 are insufficient
to cover the costs and expenses of such realization and the payment in full of
the Secured Obligations, the Grantor shall remain liable for any deficiency.

 

4.07         Locations; Names, Etc.  Without at least 30 days’ prior written
notice to the Secured Party, the Grantor shall not (i) change its location (as
defined in Section 9-307 of the UCC), (ii) change its name from the name shown
as its current legal name on Annex 1, or (iii) agree to or authorize any
modification of the terms of any item of Collateral that would result in a
change thereof from one Uniform Commercial Code category to another such
category (such as from a General Intangible to Investment Property), if the
effect thereof would be to result in a loss of perfection of, or diminution of
priority for, the security interests created hereunder in such item of
Collateral, or the loss of control (within the meaning of Section 9-104, 9-105,
9-106 or 9-107 of the UCC) over such item of Collateral.

 

4.08         Private Sale.  The Secured Party shall incur no liability as a
result of the sale of the Collateral, or any part thereof, at any private sale
pursuant to Section 4.05 conducted in a commercially reasonable manner.  The
Grantor hereby waives any claims against the Secured Party arising by reason of
the fact that the price at which the Collateral may have been sold at such a
private sale was less than the price that might have been obtained at a public
sale or was less than the aggregate amount of the Secured Obligations, even if
the Secured Party accepts the first offer received and does not offer the
Collateral to more than one offeree.

 

4.09         Application of Proceeds.  Except as otherwise herein expressly
provided and except as provided below in this Section 4.09, the Proceeds of any
collection, sale or other realization of all or any part of the Collateral
pursuant hereto, and any other cash at the time held by the Secured Party under
this Section 4, shall be applied by the Secured Party:

 

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Secured Party

 

14

--------------------------------------------------------------------------------


 

and the fees and expenses of its agents and counsel, and all expenses incurred
and advances made by the Secured Party in connection therewith;

 

Next, to the payment in full of the Secured Obligations, in such order as the
Secured Party shall in its sole discretion determine; and

 

Finally, to the payment to the Grantor, or its successors or assigns, or as a
court of competent jurisdiction may direct, of any surplus then remaining.

 

4.10         Attorney-in-Fact.  Without limiting any rights or powers granted by
this Agreement to the Secured Party while no Default has occurred and is
continuing, upon the occurrence and during the continuance of any Default the
Secured Party is hereby appointed the attorney-in-fact of the Grantor for the
purpose of carrying out the provisions of this Section 5 and taking any action
and executing any instruments that the Secured Party may deem necessary or
advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest.  Without limiting
the generality of the foregoing, so long as the Secured Party shall be entitled
under this Section 5 to make collections in respect of the Collateral, the
Secured Party shall have the right and power to receive, endorse and collect all
checks made payable to the order of Grantor representing any dividend, payment
or other distribution in respect of the Collateral or any part thereof and to
give full discharge for the same.

 

4.11         Perfection and Recordation.  The Grantor authorizes the Secured
Party to file Uniform Commercial Code financing statements describing the
Collateral as “all assets” or “all personal property and fixtures” of the
Grantor (provided that no such description shall be deemed to modify the
description of Collateral set forth in Section 3).

 

4.12         Termination.  When all Secured Obligations shall have been paid in
full, this Agreement shall terminate, and the Secured Party shall forthwith
cause to be assigned, transferred and delivered, against receipt but without any
recourse, warranty or representation whatsoever, any remaining Collateral and
money received in respect thereof, to or on the order of the  Grantor and to be
released and canceled all licenses and rights referred to in Section 4.04(b). 
The Secured Party shall also, at the expense of the Grantor, execute and deliver
to the Grantor upon such termination such Uniform Commercial Code termination
statements, certificates for terminating the liens on the Motor Vehicles and
such other documentation as shall be reasonably requested by the Grantor to
effect the termination and release of the liens on the Collateral as required by
this Section 4.12.

 

4.13         Further Assurances.  The Grantor agrees that, from time to time
upon the written request of the Secured Party, the Grantor will execute and
deliver such further documents and do such other acts and things as the Secured
Party may reasonably request in order fully to effect the purposes of this
Agreement.

 

15

--------------------------------------------------------------------------------


 

Section 5.  Miscellaneous.

 

5.01         Notices.  All notices, requests, consents and demands hereunder
shall be in writing and telecopied or delivered to the intended recipient at the
“Address for Notices” specified beneath its name on the signature pages hereto
or, as to any party, at such other address as shall be designated by such party
in a notice to each other party.  Except as otherwise provided in this
Agreement, all such communications shall be deemed to have been duly given when
transmitted by telecopier or personally delivered or, in the case of a mailed
notice, upon receipt, in each case given or addressed as aforesaid.

 

5.02         No Waiver.  No failure on the part of Secured Party to exercise,
and no course of dealing with respect to, and no delay in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise by the Secured Party of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.  The remedies herein are cumulative and are not
exclusive of any remedies provided by law.

 

5.03         Amendments, Etc.  The terms of this Agreement may be waived,
altered or amended only by an instrument in writing duly executed by the Grantor
and the Secured Party.

 

5.04         Expenses.  The Grantor agrees to reimburse the Secured Party for
all reasonable costs and expenses incurred by it (including the reasonable fees
and expenses of legal counsel) in connection with (i) any Default and any
enforcement or collection proceeding resulting therefrom, including all manner
of participation in or other involvement with (w) performance by the Secured
Party of any obligations of the Grantor in respect of the Collateral that the
Grantor has failed or refused to perform, (x) bankruptcy, insolvency,
receivership, foreclosure, winding up or liquidation proceedings, or any actual
or attempted sale, or any exchange, enforcement, collection, compromise or
settlement in respect of any of the Collateral, and for the care of the
Collateral and defending or asserting rights and claims of the Secured Party in
respect thereof, by litigation or otherwise, including expenses of insurance,
(y) judicial or regulatory proceedings and (z) workout, restructuring or other
negotiations or proceedings (whether or not the workout, restructuring or
transaction contemplated thereby is consummated) and (ii) the enforcement of
this Section 5.04, and all such costs and expenses shall be Secured Obligations
entitled to the benefits of the collateral security provided pursuant to
Section 3.

 

5.05         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of the Grantor and
the Secured Party (provided that the Grantor shall not assign or transfer its
rights or obligations hereunder without the prior written consent of the Secured
Party).

 

16

--------------------------------------------------------------------------------


 

5.06         Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and either of the parties hereto may execute this Agreement by
signing any such counterpart.

 

5.07         Governing Law; Submission to Jurisdiction; Etc.

 

(a)           Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of Nevada.

 

(b)           Submission to Jurisdiction.  The Grantor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Nevada state district court located in the city of Las Vegas
and Clark County, Nevada and of the United States District Court of the District
of Nevada, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Nevada State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Secured Party may otherwise have to bring any action or proceeding relating to
this Agreement against the Grantor or its properties in the courts of any
jurisdiction.

 

(c)           Waiver of Venue.  The Grantor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)           Service of Process.  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 5.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

5.08         WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS

 

17

--------------------------------------------------------------------------------


 

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONGOTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

5.09         Captions.  The captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

5.10         Agents and Attorneys-in-Fact.  The Secured Party may employ agents
and attorneys-in-fact in connection herewith and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith.

 

5.11         Severability.  If any provision hereof is invalid and unenforceable
in any jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Party in order to carry out
the intentions of the parties hereto as nearly as may be possible and (b) the
invalidity or unenforceability of any provision hereof in any jurisdiction shall
not affect the validity or enforceability of such provision in any other
jurisdiction.

 

[Remainder of the Page Intentionally Left Blank]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.

 

 

AMERICAN LITHIUM MINERALS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

American Lithium Minerals Inc.

 

2850 W. Horizon Ridge Parkway, Suite 200

 

Henderson, NV  89052

 

Attention:  Hugh Aird

 

Fax No.: (702) 430-4507

 

Email: haird@americanlithium.com

 

 

 

 

 

 

 

2245393 ONTARIO INC.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

c/o Osler, Hoskin & Harcourt LLP

 

Suite 6100, 1 First Canadian Place

 

Toronto, ON  M5X 1B8

 

Attention:  Emmanuel Pressman

 

Fax No.: (416) 862-6666

 

E-mail: epressman@osler.com

 

19

--------------------------------------------------------------------------------


 

ANNEX 1

 

FILING DETAILS

 

Name:  American Lithium Minerals, Inc.

Type of Organization: Corporation

Jurisdiction of Organization: Nevada

Organizational ID Number: NV20051222382

Mailing Address: 2870 W. Horizon Ridge Parkway, Suite 200, Henderson, NV 89052

Prior Name: Nugget Resources, Inc.

 

 

Annex 1 to Security Agreement

 

--------------------------------------------------------------------------------


 

ANNEX 2

 

NEW DEBTOR EVENTS

 

None.

 

 

Annex 2 to Security Agreement

 

--------------------------------------------------------------------------------


 

ANNEX 3

 

PROMISSORY NOTES

 

None.

 

 

Annex 3 to Security Agreement

 

--------------------------------------------------------------------------------


 

ANNEX 4

 

LIST OF COPYRIGHTS, COPYRIGHT REGISTRATIONS AND

APPLICATIONS FOR COPYRIGHT REGISTRATIONS

 

None.

 

 

Annex 4 to Security Agreement

 

--------------------------------------------------------------------------------


 

ANNEX 5

 

LIST OF PATENTS AND PATENT APPLICATIONS

 

None.

 

 

Annex 5 to Security Agreement

 

--------------------------------------------------------------------------------


 

ANNEX 6

 

LIST OF TRADE NAMES, TRADEMARKS, SERVICES MARKS,

TRADEMARK AND SERVICE MARK REGISTRATIONS AND

APPLICATIONS FOR TRADEMARK AND SERVICE MARK REGISTRATIONS

 

None.

 

 

Annex 6 to Security Agreement

 

--------------------------------------------------------------------------------


 

ANNEX 7

 

LIST OF DEPOSIT ACCOUNTS, AND SECURITIES ACCOUNTS AND COMMODITY ACCOUNTS

 

American Lithium Minerals Inc.

Banking Information

Bank:  Wachovia Bank, N.A.

Address: 1525 WT Harris Blvd

Charlotte N.C.

28262

Accounts:

2000041563782

2000041563630

 

 

Annex 7 to Security Agreement

 

--------------------------------------------------------------------------------


 

ANNEX 8

 

LIST OF COMMERCIAL TORT CLAIMS

 

None.

 

 

Annex 8 to Security Agreement

 

--------------------------------------------------------------------------------


 

ANNEX 9

 

MINERAL INTERESTS

 

FLD CLAIMS

 

The following unpatented mining claims located in Township 1 South, Range 35
South and 36 East and Township 2 S, Range 35 South and 36 East, Esmeralda
County, Nevada

 

Claim Name

 

BLM Serial No.

FLD # 46

 

NMC 1018078

FLD # 47

 

NMC 1018079

FLD # 48

 

NMC 1018080

FLD # 49

 

NMC 1018081

FLD # 1

 

NMC 1018082

FLD # 2

 

NMC 1018083

FLD # 3

 

NMC 1018084

FLD # 4

 

NMC 1018085

FLD # 5

 

NMC 1018086

FLD # 6

 

NMC 1018087

FLD # 7

 

NMC 1018088

FLD # 8

 

NMC 1018089

FLD # 9

 

NMC 1018090

FLD # 10

 

NMC 1018091

FLD # 11

 

NMC 1018092

FLD # 12

 

NMC 1018093

FLD # 13

 

NMC 1018094

FLD # 14

 

NMC 1018095

FLD # 15

 

NMC 1018096

FLD # 16

 

NMC 1018097

FLD # 17

 

NMC 1018098

FLD # 18

 

NMC 1018099

FLD # 19

 

NMC 1018100

FLD # 20

 

NMC 1018101

FLD # 21

 

NMC 1018102

FLD # 22

 

NMC 1018103

FLD # 23

 

NMC 1018104

FLD # 24

 

NMC 1018105

FLD # 25

 

NMC 1018106

FLD # 26

 

NMC 1018107

FLD # 30

 

NMC 1018108

 

 

Annex 9 to Security Agreement

 

--------------------------------------------------------------------------------


 

FLD # 31

 

NMC 1018109

FLD # 32

 

NMC 1018110

FLD # 33

 

NMC 1018111

FLD # 34

 

NMC 1018112

FLD # 35

 

NMC 1018113

FLD # 36

 

NMC 1018114

FLD # 37

 

NMC 1018115

FLD # 38

 

NMC 1018116

FLD # 39

 

NMC 1018117

FLD # 40

 

NMC 1018118

FLD # 43

 

NMC 1018119

FLD # 44

 

NMC 1018120

FLD # 45

 

NMC 1018121

 

SAR CLAIMS

 

The following unpatented mining claims located in Township 8 South, Range 44
East, Nye County, Nevada

 

Claim Name

 

BLM Serial No

SAR # 21

 

NMC 1018122

SAR # 22

 

NMC 1018123

SAR # 23

 

NMC 1018124

SAR # 24

 

NMC 1018125

SAR # 25

 

NMC 1018126

SAR # 26

 

NMC 1018127

SAR # 27

 

NMC 1018128

SAR # 28

 

NMC 1018129

SAR # 1

 

NMC 1018130

SAR # 2

 

NMC 1018131

SAR # 3

 

NMC 1018132

SAR # 4

 

NMC 1018133

SAR # 5

 

NMC 1018134

SAR # 6

 

NMC 1018135

SAR # 7

 

NMC 1018136

SAR # 8

 

NMC 1018137

SAR # 9

 

NMC 1018138

SAR # 10

 

NMC 1018139

SAR # 11

 

NMC 1018140

SAR # 12

 

NMC 1018141

SAR # 13

 

NMC 1018142

SAR # 14

 

NMC 1018143

SAR # 15

 

NMC 1018144

 

--------------------------------------------------------------------------------


 

SAR # 16

 

NMC 1018145

SAR # 17

 

NMC 1018146

SAR # 18

 

NMC 1018147

SAR # 19

 

NMC 1018148

SAR # 20

 

NMC 1018149

 

TEE CLAIMS

 

The following unpatented mining claims located in Township 4 North, Range 33
East, Mineral County, Nevada

 

Claim Name

 

BLM Serial No

TEE # 7

 

NMC 1013830

TEE # 8

 

NMC 1013831

TEE # 9

 

NMC 1013832

TEE # 10

 

NMC 1013833

TEE # 14

 

NMC 1013834

TEE # 15

 

NMC 1013835

 

PAR CLAIMS

 

The following unpatented mining claims located in Township 26 South, Range 20
East, Grand County, Utah

 

Claim Name

 

BLM Serial No

PAR # 1

 

UMC 409581

PAR # 2

 

UMC 409582

PAR # 3

 

UMC 409583

PAR # 4

 

UMC 409584

PAR # 6

 

UMC 409585

PAR # 7

 

UMC 409586

PAR # 8

 

UMC 409587

PAR # 9

 

UMC 409588

PAR # 10

 

UMC 409589

PAR # 11

 

UMC 409590

PAR # 12

 

UMC 409591

PAR # 13

 

UMC 409592

PAR # 14

 

UMC 409593

PAR # 15

 

UMC 409594

PAR # 18

 

UMC 409595

PAR # 19

 

UMC 409596

PAR # 20

 

UMC 409597

PAR # 21

 

UMC 409598

 

--------------------------------------------------------------------------------